Citation Nr: 1029841	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1942 to May 1946, 
including service in the Asia-Pacific theatre from January 1945 
to April 1946.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the above claim. 

The Board notes that, in Clemons v. Shinseki, 23 Vet.App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet.App. 1, 5-6 (2009).  Not surprisingly, because Clemons had 
not yet been issued when this case was adjudicated, the RO has 
not considered alternative current conditions within the scope of 
the filed claim (i.e., a mental disorder).  Thus, a de novo 
review by the RO of the issue of service connection for an 
acquired psychiatric disorder, to include PTSD is warranted, and 
the issue has been re-characterized as noted on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that he has an acquired psychiatric disorder 
as a result of several incidents that occurred during his service 
in the Asia-Pacific theatre in 1945.  Specifically, he has 
reported that, when he arrived in the Asia-Pacific theatre (i.e., 
in January 1945) and was serving with the 3198th Signal Service 
Battalion, he was fearful of the Japanese troops and head hunters 
in the surrounding jungle, as well as the jungle wildlife (i.e., 
rats, leeches, and Bengal tigers), as his only protection/shelter 
at night was a tent.  In this regard, the Veteran has reported 
that his unit was traveling the Ledo Road from Burma to Kunming, 
China, and had to sleep in tents in rice paddies along the way.  
Additionally, the Veteran has reported that, while still serving 
with the 3198th Signal Service Battalion in June 1945, his unit 
was forced to evacuate a hut that they were occupying in Bhama, 
Burma, once they determined that a booby trap had been set 
underneath the hut.  In this regard, the Veteran has indicated 
that, while the booby trap had malfunctioned and no one was 
injured, after this incident he became fearful of further booby 
traps and began having difficulty sleeping and recurrent 
nightmares.  The Veteran has also reported that, in August 1945, 
while assigned to the Chinese Army, he and several other service 
members were flying a C-46 plane from Kunming, China, to 
Calcutta, West Bengal India, when one of the plane's engines 
failed.  Apparently the pilot instructed everyone onboard to put 
their parachutes on in order to evacuate the plane; however, they 
then discovered that there was only one parachute onboard, such 
that all of the men had to stay on the plane and ride it out.  In 
this regard, the Veteran has reported that the plane landed 
safely, but that he now thinks about this incident every time 
that he flies and continues to have nightmares about this event.  
Additionally, the Veteran has reported that, in September 1945, 
while serving with the 3198th Signal Service Battalion, he and 40 
other service-members were sent to Nanking, China, to assist with 
the Japanese surrender.  In this regard, the Veteran indicated 
that he was fearful of the Japanese forces, reporting that his 
unit was outnumbered by such forces and that they had been 
ordered not to go outside without rifles.  Finally, the Veteran 
has reported that, a week before leaving the Asia-Pacific theatre 
(i.e., in April 1946), he and several other members of his unit 
had their uniforms cleaned locally in Shanghai, China, and that 
after putting their uniforms back on, all of the men broke out in 
a burning rash, resulting in himself and nine other soldiers 
being hospitalized for treatment.  According to the Veteran, the 
cleaners had mistakenly washed the clothes in aviation gas, which 
resulted in a rash that felt like his skin was on fire.  In this 
regard, the Veteran has reported that he is thankful that this 
was the only time that he was hospitalized during service, but 
that he still had nightmares about his skin burning from the 
rash.  

To date, however, verification of the Veteran's reported 
stressors by the Joint Services Records Research Center (JSRRC) 
has not been undertaken.  In this regard, the Board notes that, 
in a February 2009 memorandum, the RO formally found that there 
was a lack of information required to corroborate the Veteran's 
reported stressors.  Specifically, the RO reported that the 
information required to corroborate the stressful events 
described by the Veteran was insufficient to allow for any 
meaningful research of the National Archives and Records 
Administration (NARA) records, and that all efforts to obtain the 
necessary information had been exhausted such that further 
attempts would be futile.  In this regard, the RO reported that a 
PIES request had revealed that the Veteran's file was fire-
related and that the information submitted by the Veteran in 
August 2008 and December 2008 was not sufficient to verify his 
claimed stressors.  

The Board notes that stressor verification requires that the 
Veteran provide, at a minimum, a stressor that can be documented, 
the location where the incident took place, the approximate date 
of the incident, and the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  In 
this case, the Veteran has provided the approximate dates and 
locations of his reported stressors, as well as his unit of 
assignment at those times.  Additionally, as noted above, his DD-
214 reveals he was serving in the Asia-Pacific theatre at the 
time of all of his reported stressors (i.e., from January 1945 to 
April 1946).  Moreover, the Board finds that the stressors 
described by the Veteran could be verifiable insofar as they may 
be documented events.  In this regard, the Board notes that a 
forced to evacuation of forces upon discovery of a malfunctioning 
booby trap in Bhama, Burma, in June 1945; the failure of a plane 
engine on a trip from Kunming, China, to Calcutta, West Bengal 
India, in August 1945; the deployment of over 40 service-members 
to assist with the Japanese surrender in Nanking, China, in 
September 1945; and the hospitalization of ten service-members in 
April 1946 in Shanghai, China, as the result of a skin rash, 
would all likely be documented events.  However, regardless of 
whether these events are verifiable, efforts to corroborate his 
reported in-service stressors should be undertaken before the 
Board renders a decision in this case.  

Moreover, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the Veteran has 
indicated that he feared hostile military or terrorist activity 
during service insofar as he feared further booby traps set by 
Japanese troops, attacks by head hunters and Japanese soldiers 
that were hiding in the jungle, and the Japanese troops in 
Nanking during their surrender in September 1945.  As such, the 
amended 38 C.F.R. § 3.304(f)(3) should be considered by the RO on 
remand.  

Finally, the Board notes that, while copies of some of the 
Veteran's service treatment records have been associated with the 
claims file, including his December 1942 enlistment examination, 
a September 1943 examination, his May 1946 separation 
examination, and a February 1946 treatment record showing 
treatment in Lou Yoa, China, as noted above, in December 2008, 
the Veteran's service treatment and personnel records were 
formally found to be unavailable after attempts to associate such 
records were made earlier that month.  In this regard, the Board 
acknowledges that, in cases where the Veteran's service records 
are unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty includes 
providing a medical examination if review of the evidence of 
record determines that such examination is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2009).  Under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a 
medical examination and/or get a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability; the record indicates that the disability, or signs 
and symptoms of disability, may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, regardless of whether the Veteran's PTSD stressors can be 
verified, because the Veteran has provided competent reports of 
witnessing stressful events during service, being fearful of 
hostile military or terrorist activity during service, and 
experiencing a continuity of psychiatric symptomatology since 
military service, (i.e., difficulty sleeping and recurrent 
nightmares regarding stressful events during service), the Board 
finds that an examination assessing whether he has a current 
psychiatric disorder that is related to service is necessary.  
See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, the Board again notes that the Court 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet.App. 1, 5-6 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information that might 
corroborate the Veteran's alleged in-service 
stressors from his time served with the 3198th 
Signal Service Battalion, including 1) the 
forced evacuation of the hut his unit was 
occupying in Bhama, Burma, in June 1945 when 
a booby trap was discovered; 2) the failure 
of a C-46 plane engine on a trip from 
Kunming, China, to Calcutta, West Bengal 
India, in August 1945; 3) the deployment of 
over 40 service-members to assist with the 
Japanese surrender in Nanking, China, in 
September 1945; and 4) the hospitalization of 
ten service-members in April 1946 in 
Shanghai, China, as the result of a skin 
rash.  

JSRRC should be provided with a copy of this 
remand and copies of the Veteran's available 
service personnel records, including his DD-
214, showing service dates, duties, and units 
of assignment, as well as his Information in 
Support of Claim for Service Connection for 
PTSD forms received in January 2009, his PTSD 
stressor statement received in October 2008, 
and any additional relevant evidence 
associated with the claims folder as a result 
of this remand.

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported by the 
Veteran and established as having occurred 
during active service.   Additionally, the 
examiner should provide an opinion as to 
whether the Veteran's claimed stressor(s) is 
adequate to support a diagnosis of PTSD based 
on a fear of hostile military or terrorist 
activity during service, and whether his 
symptoms are related to the claimed 
stressor(s).   In doing so, the examiner 
should acknowledge the lay evidence of record 
regarding the Veteran's fear of further booby 
traps being set by Japanese troops, attacks 
by head hunters and Japanese soldiers that 
were hiding in the jungle, and the Japanese 
troops in Nanking during their surrender in 
September 1945.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active service 
or is related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should acknowledge the Veteran's 
complaints of difficulty sleeping and 
recurrent nightmares since military service, 
and specifically, since 1945.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  Review the medical opinion obtained above 
to ensure that the remand directives have 
been accomplished.  If all questions posed 
are not answered or sufficiently answered, 
return the case to the examiner for 
completion of the inquiry.

4.  Finally, readjudicate the Veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD.  The 
AMC should consider the amended regulations 
governing service connection for PTSD, 
effective July 13, 2010.  If the claim 
remains denied, provide the Veteran with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



